      Case 1:15-cv-06549-CM-RWL Document 333 Filed 12/23/19 Page 1 of 6




 Peter Saffirstein
 Direct Diial: 212‐201‐284
                         45
 psafirstein@safirsteinmmetcalf.com



                                                                         D
                                                                         December 233, 2019

VIA ECF
      F

The Honorable Robeert W. Lehrburger
United States Magisttrate Judge
Daniel Paatrick Moynnihan Unitedd States Courrthouse
500 Pearrl St., Room 1960
New Yorrk, NY 1000  07-1312


Re:     Sergeants Beenevolent Asssoc. Health
        S                                  h & Welfare Fund, et al.. v. Actavis, plc,
                                                                                 p et al.,
        C
        Case No. 1:15-CV-065499-CM-RWL     L (S.D.N.Y.))

Dear Juddge Lehrburg
                   ger:
       W write on behalf
       We             b      of Plaaintiff and fuurther to the Court’s Ordder dated Deecember 16, 2019
and provvide the “up pdated discloosure” orderred by the Court.
                                                              C       As demonstrateed herein, annd in
previous submission  ns and Ordeers, the deppositions plaintiff seekks are approopriate and non-
duplicativve. Greater particularity
                      p           y regarding thhe remainingg open issues is providedd below.

        Plaintiff seekks to depose William Meury,
                                              M         Forestt’s then Exeecutive Vicee President, Sales
and Markketing. Thiis important Forest execcutive testifiied in the NYAG N        actionn more thann five
years agoo, but was no ot deposed ini the DPP action.
                                                a        Forest challengees Plaintiff’s ability to deepose
Meury on o two topiics in particular, the first  f     one thhey describee as “the development
                                                                                       d            t and
implemenntation of marketing
                      m           plans regardiing Namendda XR.” Buut that is noot the entireety of
Plaintiff’s topical deescription. Plaintiff
                                   P        clarrified that thhe depositionn topics werre “includingg, but
not limited to internal discussionns and discuussions withh PBMs, Lonng Term Caare facilities etc.”
Plaintiff also seeks Meury’s
                     M         testiimony on “FForest’s finanncial strategyy regarding Namenda
                                                                                        N          XRR.”

        Inn an effort to
                       o block this testimony, Forest cites to Mark Deevlin’s testim
                                                                                   mony in the DPP
action onn Namenda conversion trends, andd formulary coverage --- specificallyy referring to  t an
email froom a David Okimoto (aan analyst) who w wrote inn October, 2013
                                                                      2     that hee was asked if he
noticed “any
          “      trends with Nameenda converrsion. They are concernned that XR    R business is not
picking upu as much as expectedd in LTC…” Devlin thhen testifiedd that there were discusssions
“about thhe impact off that.” (Devvlin Deposittion testimonny, Exhibit B at 164:7--165:21). Devlin
                                                                                             D
did not teestify with any
                      a specifics as to the “trrends” and Devlin
                                                          D      provided no testimmony on Forrest’s
long term
        m care busineess strategy.

         D
         Defendants  also cite to Devlin’s
                                  D         depoosition testim
                                                             mony regardding formulaary coveragee. He
testified that in ordeer for Forestt to gain access to certaain markets “you have to negotiatee and

_______ __________  _________________________________________ _________________________
Safirstein
         n Metcalf LL
                    LP The Emp            uilding, 350 Fifth Ave., 59
                              pire State Bu                                    w York, NY 10118
                                                                   5 th Fl., New
      Case 1:15-cv-06549-CM-RWL Document 333 Filed 12/23/19 Page 2 of 6
                                                                               December 23, 2019
                                                                                          Page 2

discount your price, and those companies are very formidable negotiators.” (Exhibit B: 234:10-
13). He further testified that Forest did negotiate price with the “largest Medicare plan sponsor
[United Healthcare AARP – Optum]” (Exhibit B: 234:18-235:1). Other than further testifying
that the “concept of access is related to formulary coverage” (under objection from Plaintiff’s
counsel as this testimony was adduced on defendants’ cross-examination) (Exhibit B:235:9-
237:6) and testifying to the fact that Forest participated in negotiations with PBM’s, Devlin
provided no testimony. It is precisely because the concept was introduced, but never delved into,
that Plaintiff in this litigation seeks to inquire as to what the substance of those negotiations
were, what positions did Forest take in the negotiations, to what end, what positions did the
PBMs (United Healthcare and others) take, and what agreements were reached and whether
those agreements have changed over time.

        Lastly, as to Devlin on these topics, Defendants seeks to block this inquiry by citing
Devlin’s testimony, again, over objection, on defendants’ cross-examination where Devlin
maintains a soliloquy. (Exhibit B: 258:1-166:24). To the extent that Devlin has testified to the
fact that Forest “put a lot of money, effort and resources behind the conversion in how we
promoted it and how we priced it” (Id. at 259:6-9) there is no testimony with regard to the details
of this effort or if they changed over time.

        Defendants also invoke deposition testimony of William Kane in the NYAG action to
block this avenue of inquiry. (Exhibit C:42:6-78:6). Kane, an outside consultant, testified only
that he “did do some supportive work on this project…[working with the] market research group
and the marketing team…” (Id. at 43:20-24). But he also testified that he “didn’t actually have a
specific role in the design of the survey…” (Id. at 43:24-25). He then proceeded to testify about
the surveys in general terms. He was unable to testify with certainty as to the methodology used
in the surveys (Id. , e.g., at 50:17-18). He was unable to say whether physicians had been asked
multiple choice questions. (Id. at 53:2-5). He was unable to say whether the Company that
conducted the survey was “highly regarded.” (Id at 55: 14-21), but testified that he “wasn’t
involved in their selection.” Id. He was not asked and did not testify as to what use the Company
made of the market research, whether there was any internal disagreement with regard to the
information provided and whether the companies use of internal data had changed over a period
of time.

        Defendants also seek to block Meury’s deposition in this matter on the strength of two
days of his trial testimony in the NYAG action where he testified in response to his own
counsel’s questions. Defendants cite to no deposition testimony nor to any testimony on these
subjects adduced by the government. Meury’s testimony was generally about, for example, a
communications plan without detailing what that plan was (Exhibit D at 576:25-577:2).
Although Meury also testified about “acceptable economics,” no details are provided as to what
that meant. Moreover, there is no testimony on how Forest’s financial strategy interacted with
Forest’s partner and co-defendant Merz. (Id. at 577:3-6). Meury then testified about the need to
have a “supply plan in place” without testifying as to what that plan was or how it was to be
achieved. (Id. at 577:7-8). Critically, Forest’s “marketing plans” and “financial strategy” post
the November 2014 trial and in anticipation of and following the entry of the injunction is
important to this litigation and has never been the subject of Meury’s testimony nor the subject
of any testimony cited by defendants in their attempt to block off any inquiry into the entire area.

_____________________________________________________________________________
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
      Case 1:15-cv-06549-CM-RWL Document 333 Filed 12/23/19 Page 3 of 6
                                                                               December 23, 2019
                                                                                          Page 3

Their proffered testimony only demonstrates the need for the depositions Plaintiff seeks on the
topics specified.1

        In sum, Meury’s testimony only skims the surface. Plaintiff in this action cannot say
with certainty what the extent was of the document production in the NYAG action, however,
based upon the document production to date, the nature of the Company’s market research was
highly questionable, yet it appears that Meury’s self-serving testimony elicited by his own
counsel more than five years ago stood unchallenged. Other aspects of Meury’s testimony were
unchallenged as well. Were Meury to be called by defendants as a trial witness, Plaintiff would
have to be afforded the opportunity to cross-examine. What defendants’ attempt to accomplish
with their blocking effort is to ensure that Plaintiff’s never challenge Meury’s testimony with any
pre-trial examination in this action and never address any of defendants marketing or financial
plans for the years following the November 2014 trial despite Plaintiff’s allegations that Forest’s
and Merz’s illegal conduct continued post November 2014 with consequential damages to the
putative class.

        Defendants also attempt to block Plaintiff from inquiring of Meury regarding a “Review
of Forest Compensation Policy.” Defendants seek to foreclose such inquiry on the strength of
Devlin’s deposition testimony that Forest amended its compensation structure to reward the
salesforce for selling Namenda XR and not reward the salesforce for selling Namenda IR. See
Exhibit B ant 176:16-178:4. But there is no testimony, by Devlin, or anyone else as to: who
originated the idea to change the compensation structure? Who was involved in making the
decision to change the compensation structure? Was the compensation structure changed for any
other product that Forest was marketing at or about that time? Did the compensation structure
change with regard to Namenda XR after the change Devlin testified to? Did the compensation
structure change with regard to Namenda IR after the change Devlin testified to? What was the
compensation structure regarding Namzaric? How did the compensation structure of the
salesforce compare with other compensation within the Company with regard to attempting to
force the putative Class to switch to Namenda XR? All of these are appropriate areas of inquiry
that should not be foreclosed because Forest can point to some testimony that touched on the
subject.

        As was clear from the meet and confer between the parties, and from Defendants’
submission to the Court, Defendants take the broad position that if a word was used in testimony
that coincides with the topics Plaintiff seeks to inquire about, Defendants argue that the entire
area is foreclosed without regard to whether the testimony involved first-hand knowledge, was
complete, was aided with the assistance of documents or was truthful.

        Plaintiff also seeks to depose witnesses at both Forest and Merz regarding the pediatric
extension granted by the FDA in connection with autism studies. Forest and Merz seek to block
that testimony on the strength of earlier testimony. However, as demonstrated below, the
testimony referred to by defendants only barely skims the surface of Plaintiff’s intended inquiry.
Defendants cite to the testimony of June Bray. Bray testified at deposition in the DPP action,

1
  Forest/Merz also reference Meury’s testimony at 604:25-609:3, however that trial testimony,
also adduced by Forest’s counsel appears to largely repeat what Meury has aleady testified to.
_____________________________________________________________________________
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
      Case 1:15-cv-06549-CM-RWL Document 333 Filed 12/23/19 Page 4 of 6
                                                                                December 23, 2019
                                                                                           Page 4

under objection, as to what a “pediatric extension” is in the context of Namenda. For example,
Bray testified that a company such as Forest is allowed to submit a request to the FDA to
generate data in the pediatric population and if the FDA agrees with the sponsor company, the
FDA will grant the sponsor company an additional six months of market exclusivity. (Exhibit H
at 32:18-39:4). This granting of market exclusivity is important here because Forest/Merz
utilized this “pediatric extension” device to further delay generic entry into the marketplace and
charge members of the putative class outsized profits while supposedly testing this Alzheimer
drug on children.

        Bray also testified that “several studies” were proposed to the FDA and that ultimately
Forest’s studies showed that Namenda was ineffective in treating autism. (Id. at 104:19-106:5).
Bray also testified generally as to the process by which Forest developed its request to the FDA
(Id. 108:15-113:3).

         Defendants also seek to foreclose Plaintiff from inquiring into the “pediatric extension”
area on the strength of Marco Taglietti’s 2014 deposition in the NYAG action where he was
questioned by Forest’s attorneys. Taglietti’s testimony is of a general nature, and, remarkably,
inconsistent with Bray’s testimony. We say “remarkably” in light of the fact that defendants are
using these snippets of testimony to try to forestall inquiry in this area. Taglietti, for example,
testified about the FDA’s request that Forest conduct the pediatric studies (Exhibit I at 235:22-
236:6). Bray, on the other hand, testified that the FDA’s “request” was issued in response to
Forest’s request to the FDA for a “pediatric written request” (Exhibit H at 32:24-33:15)– a fact
that Taglietti omitted from his testimony. Taglietti generally testified about the FDA program
and also testified that Forest’s studies failed to show any benefit in children with autism. (Exhibit
I:234:19-238:6).

        Lastly, on this topic, Forest and Merz seek to block Plaintiff’s inquiry regarding the
pediatric extension on the strength of David Solomon’s deposition testimony in the DPP action
which just generally described the pediatric waiver. (Exhibit G:52:25-55:6).

        At no time was any deponent asked to examine the particularities – the details – as to
what multiple studies were proposed by Forest (none of the proposed studies were attached as
exhibits). No discussion was had as to what in particular was known about the treatment of
autism prior to the FDA Request or how Namenda could even possibly be beneficial. No
discussion was had as to the discussions between Forest and or Merz and the doctors involved in
the autism studies nor was there any discussion as whether Forest had paid any of the doctors in
connection with the autism studies or whether, if payment was made, such payments had been
disclosed to the FDA. No testimony was had as to any discussions between Forest and Merz on
the subject of the pediatric extension. And, plainly, there is no testimony as to whether any of
the generic company’s had considered the utilization of Namenda for autism – even those
generic companies that had a specialty in pediatrics, but nevertheless sat silent and allowed
Forest to extend the exclusivity of Namenda.

      Plaintiff also seeks to inquire regarding Forest’s discussions with and relationship with
Adamas Pharmaceuticals. Forest seeks to block such inquiry by referencing snippets of David
Solomon’s deposition in the NYAG action more than five years ago. In that action, Solomon

_____________________________________________________________________________
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
      Case 1:15-cv-06549-CM-RWL Document 333 Filed 12/23/19 Page 5 of 6
                                                                               December 23, 2019
                                                                                          Page 5

testified with regard to the fixed dose combination, known as Namzaric, that: “[a]nd ultimately
we paid a lot of money to Adamas to acquire the rights that they had that would enable us to
bring this -- it was a little bit of a holy grail for us to bring this fixed dose combination to the
market and this was being brought to the board because there were significant up-front dollars
around it, so it was the kind of transaction that we would have gotten our board to sign off on,
and so that's what this is..” (Exhibit E at 181:16-182:2). Solomon further testified that Forest had
“acquired the rights to Adamas, the work that Adamas had done. (Id. at 193:20-21). Then, with
regard to the relationship between Adamas and Merz, Solomon testified, “[a]nd so, you know,
we managed at the time we had to work things out, I talked earlier about the obligations to a
licensor with respect to new development and who would have rights and so on, so there were
some complexities that had to be worked out and so there was a side letter with Merz at the time
that we worked out the agreement with Adamas to kind of resolve. But none of it was
particularly controversial or substantive I don't think, it was really kind of ironing out the legal
niceties of it all.” (Id. 195:22-196:11).

        However, as Forest and Merz both well know, the relationship involving Adamas
involved more than Namzaric – it involved Namenda XR as well. There is no testimony
regarding that. Nor is there any testimony as to the following, just as an example: When did
discussions between Forest and Adamas start? Why did they start? What and how many
agreements were reached between Forest and Aamas? Over what period of time? How much did
Forest pay Adamas? Why? Were there any side agreements between Forest and Adamas? Forest
viewed its Namenda Franchise consisting of Namenda IR, Namenda XR and Namzaric as critical
to the success of the Company – what role did Adamas play with regard to each of the three
components of the franchise? What has transpired between Forest (and Merz) and Adamas
regarding the Namenda franchise subsequent to Solomon’s October 2014 deposition testimony
during the intervening approximate five subsequent years covered by the instant action? What
discussions did Forest and Adamas have with regard to the strength of the patent for Namenda
XR, particularly leading up to and including the trial wherein Forest lost to a Generic
Manufacturer on its patent? What was the full scope of the dispute between Merz and Adamas?
What was the resolution of that dispute– if any? Of course, no testimony is on the record
regarding Merz’s view of Merz’s relationship with Adamas and its view of any legal disputes,
nor is there any discussion of Merz’s views of Adamas’ interactions with Forest.

        The pattern continues. As before, with more unanswered questions in the record than
answers, Forest/Merz, represented by the same counsel, seek to foreclose entire areas of inquiry
that have never been inquired about.

        With regard to Merz’s discussions with Forest regarding the settlements of the generic
lawsuits and the financial arrangements, Merz/Forest seek to block such inquiry on the strength
of 14 pages of testimony where the Merz attorney witness refused to answer questions at the
behest of counsel (who happened to also be representing Forest at the same time). Exhibit J at
135:2-149:2. However, such non-testimony should not foreclose Plaintiff’s counsel from asking
the Merz CEO witness, for example, about how the two business partners went about selecting
their respective counsel, how the litigation was funded, how the settlements were funded, what
budget, if any, was set aside in connection with the litigation, and what the discussions were, if
any, as to how it came to be that counsel for Forest and Merz in the underlying patent litigation

_____________________________________________________________________________
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
      Case 1:15-cv-06549-CM-RWL Document 333 Filed 12/23/19 Page 6 of 6
                                                                                  December 23, 2019
                                                                                             Page 6

now represent generic defendants in this litigation despite the fact that the parties were adverse in
the patent litigation and have adverse positions in this litigation. Unsurprisingly, none of these
questions were addressed in the DPP deposition, which, of course, did not name the generic
manufacturers as defendants.

        Lastly, defendants raise various miscellaneous arguments to foreclose further inquiry by
arguing that “other proposed topics are vague to the point of being meaningless.” (Def. letter at
3). Defendants, however, fail to convey to the Court the discussions at the “meet and confer” on
these particular topics. The topic “Discussions regarding MDV Partners” is not only very
particularized, but as Plaintiff’s counsel told Defendants, is based on particular documents
produced by Defendant. Those documents show the involvement of Forest with Adamas and
private equity – a topic unexplored in this litigation. Further, plaintiff informed Defendants that
an open area of inquiry is Forest’s relationship with various generic defendants such as Dr,
Reddy’s (DRL), Teva and Amneal, some of which have not settled and some of which have
settled, but each which is uniquely a defendant in this action. This is a natural area of inquiry
and should be non-controversial. Inquiring into “Joint Defense Agreements” in an antitrust case
is also relevant and non-controversial. Legal alliances between defendants and adversaries is an
appropriate area of inquiry and also has not been explored in this litigation.

         Lastly, Merz/Forest argue that Namzaric (and Adamas) are not a proper subject of inquiry
in this litigation as those terms do not appear in the complaint. Defendants apparently make this
argument with their proverbial tongue in cheek. As the Court will likely remember, it was
defendants who insisted that Plaintiff and third parties must produce data related to Namzaric as
Defendants were the ones who considered Namzaric to be part of the case. Namzaric is an
Adamas product. Defendants should not be allowed to now limit Plaintiff’s inquiry into the
relevance of Namzaric having argued the contrary previously.

        For all of the reasons stated above, Plaintiff believes that it is appropriate for the Court to
order the requested depositions.




                                                       Respectfully submitted,

                                                       /s/Peter Safirstein
                                                       Peter Safirstein
                                                       Safirstein Metcalf LLP

cc: all counsel of record (via ECF)




_____________________________________________________________________________
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
